Citation Nr: 1311140	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 2002 to June 2005, and for one week in April 2009.  He served in combat in Iraq, and holds a Purple Heart medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2009 decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The December 2008 Decision Review Officer (DRO) decision was a reconsideration of a December 2007 decision which had granted service connection for PTSD and assigned an initial 10 percent evaluation effective June 28, 2007.  The DRO, based on additional relevant evidence submitted within a year of the prior decision, granted entitlement to an increased, 50 percent initial evaluation effective June 28, 2007.  A timely notice of disagreement was filed with the December 2008 decision, which therefore did not become final.  The Veteran's perfection of his appeal in February 2011 following issuance of a February 2011 statement of the case (SOC) accordingly dates back to the original grant of service connection.

In the October 2009 decision, service connection for residuals of TBI was granted, and an initial 10 percent evaluation was assigned effective from June 24, 2009.

The Veteran in April 2010, in perfecting his appeal with regard to the evaluation of residuals of TBI, indicated that he desired a hearing before a Veterans Law Judge, to be held at the Board's Washington, DC, offices.  However, in February 2011, the Veteran withdrew that hearing request.  On a VA Form 9, Appeal to Board of Veterans' Appeals, he stated he did not want any hearing.  Although this form served to perfect the appeal with regard to PTSD, the Veteran also stated that he wanted both his appeals expedited, and checked the box indicating that he wished the form to apply to all issues listed on the SOC and any supplemental SOCs (SSOCs).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That duty includes providing an adequate VA examination when necessary.  38 C.F.R. § 3.1589(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

A PTSD review examination was conducted in June 2012.  The examiner reviewed the claims file, and stated in response to one inquiry that the Veteran did have a diagnosed TBI.  She also stated that it was possible for her to differentiate between symptoms attributable to PTSD and those due to the TBI.  However, when asked the same questions again in the context of describing functional impairments, the examiner stated that there was no diagnosis of TBI.  Her discussion of clinical findings then included no references to TBI or current residuals thereof.  The contrary statements render her report inadequate.

It is important for purposes of evaluation of the service-connected disabilities that their respective manifestations be clearly identified and differentiated to the greatest extent possible.  This prevents pyramiding, and allows proper application of the Rating Schedule to account for and compensate all service-connected symptomatology.  Mittleider v. West, 11 Vet. App. 181 (1998).  It is especially important here, where the criteria for evaluation of PTSD and TBI are intimately connected and overlapping.

Unfortunately, the June 2012 VA PTSD examination, to include the addendum of the same month, fails to adequately describe each disability in such a way as to permit application of the criteria.  The inadequacy of the discussion is highlighted by the absence of a VA TBI protocol examination.

Several such TBI examinations have been requested.  In April 2012, the Veteran declined to be examined at the selected VA medical center (VAMC), apparently in Temple, as part of the Central Texas Health Care System.  It is not indicated where he preferred to be examined, though all his care appears to take place at the Austin Outpatient Clinic nearer his home.  Rescheduling was attempted, apparently at the RO's behest, in June 2012, but the Veteran failed to report without explanation.  When a Veteran fails to report for a necessary examination in connection with an original claim, the claim is decided on the evidence of record.  38 C.F.R. § 3.655.

Here, however, development on the TBI claim cannot end without impeding required development for the PTSD claim; adequate findings regarding PTSD will of necessity include findings relevant to TBI.  Therefore, to avoid any prejudice to the Veteran, on remand both PTSD review and TBI protocol examinations are required.

The Veteran is cautioned that a failure to report for a necessary examination may have a negative impact on his claims.  To that end, VA should make reasonable efforts to accommodate a request for examination at a closer or alternative site.  If accommodation cannot be made, the reason for such must be reflected in the claims file. Ultimately, however, it is the responsibility of the Veteran to report for the examination as scheduled, or to provide good cause for his failure.

Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the Central Texas Health Care System, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of September 2012 to the present.

2.  Schedule the Veteran for VA PTSD Review and TBI Protocol examinations.  The claims folder must be reviewed in conjunction with the examinations.  

The examiner(s) must clearly identify all current signs, symptoms, and manifestations of both PTSD and TBI and, to the greatest extent possible, differentiate between those associated with each.

Additionally, the examiner(s) must opine as to whether the Veteran's hospitalization in October 2008 was due all or in part to his service-connected conditions.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


